--------------------------------------------------------------------------------

Exhibit 10.2


2003 EQUITY INCENTIVE PLAN


MEDIWARE INFORMATION SYSTEMS, INC.


STOCK OPTION AGREEMENT


THIS AGREEMENT, made as of the Grant Date set forth below, by and between
Mediware Information Systems, Inc., a New York corporation having its principal
place of business at the address set forth below (hereinafter called the
“Company”), and the individual whose name and address appear below on the first
page of this Agreement (hereinafter called “Optionee”).


WHEREAS, the terms and conditions of the Options (the "Options") granted to
Optionee and evidenced by this Agreement are as follows:


Name of Optionee:
 
Grant Date:
 
Address of Optionee:
11711 W. 79th Street
Lenexa, KS  66214
Type of Option:
 
Non-Qualified Stock Option
     
Number of Performance Option Shares:
 
 
Expiration Date:
 
 
Exercise Price Per Share: [TBD]
 
 
Vesting Date Provisions (if performance metrics achieved):




   
Shares
 
Vesting
Becoming
 
Schedule
Exercisable



 
Company Address:
11711 W. 79th Street, Lenexa, KS  66214


 
 

--------------------------------------------------------------------------------

 

WHEREAS, Optionee is an employee of the Company; and


WHEREAS, as an incentive for the Optionee and as compensation and a benefit to
him or her for serving as an employee, the Company has offered to issue, and the
Optionee has agreed to accept, options to purchase shares of common stock of the
Company pursuant to the Mediware Information Systems, Inc. 2003 Equity Incentive
Plan (the “Plan”).


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto hereby agree
as follows:


1.             Grant of Options.  Pursuant to and subject in all respects to the
provisions of the Plan, the Company ­hereby grants to the Optionee, under the
terms and conditions set forth in this Agreement and the Plan, as of the Grant
Date, Options to purchase the aggregate number of shares of common stock, par
value $.10 per share, of the Company (“Common Stock”) set forth above on the
first page of this Agreement subject to adjustment in accordance herewith (which
shares are hereinafter called “Option Shares”).  The Option Shares may be
purchased by exercising the Options in accordance with the terms of this
Agreement, at the exercise price per share set forth on the first page of this
Agreement, which price is not less than 100% of the Fair Market Value of a share
of Common Stock on the date of grant.  Terms defined in the Plan shall have the
same meaning in this Agreement unless the context requires otherwise.


2.             Vesting of Options. The Options shall vest as set forth on the
first page of this Agreement and as described herein.  After vesting, the
Options shall remain exercisable until the “Expiration Date” set forth on the
first page of this Agreement unless earlier terminated as provided
herein.  Subject to the continued employment of the Executive, the Performance
Options shall vest and become exercisable as follows:


 
a.
Up to 8,333 options (or a pro rata portion thereof) shall vest on  July  2010
if, but only if, the Executive achieves performance objectives as established by
the Chief Executive Officer and the Board of Directors;



 
b.
Up to 8,333 options (or a pro rata portion thereof) shall vest on July 2011 if,
but only if, the Executive achieves performance objectives as established by the
Chief Executive Officer and the Board of Directors; and



 
c.
Up to 8,334 options (or a pro rata portion thereof) shall vest on July  2012 if,
but only if, the Executive achieves performance objectives as established by the
Chief Executive Officer and the Board of Directors



If a Change of Control, as described in Section 9.6 of the Plan occurs, all
Options shall become fully vested and fully exercisable immediately upon the
occurrence of the Change of Control.  Performance Options that are to vest
pursuant to the terms of this Paragraph 3 shall vest upon approval by the Chief
Executive and the Board of Directors of the performance objectives.  All
Performance Options that do not vest as provided in subsections a.,  b. and c
above shall be forfeit


3.             Transferability.  Subject to the exceptions noted in Section 6.6
of the Plan, no Option shall be transferable other than by will or the laws of
descent and distribution.


4.             Exercisable only during Employment; Death; Disability.  During
the lifetime of Optionee, the Options shall be exercisable only by such Optionee
(or his or her court-appointed legal representative) subject to the terms of the
Plan.


5.             Confidential Information; Forfeiture;.


(a)           The Optionee hereby acknowledges and agrees that any limitations
and restrictions relating to the Optionee’s receipt and use of any confidential
information under any other agreement between the Optionee and the Company shall
be incorporated into this Agreement, and any unexercised Options shall be
forfeited immediately upon a breach of such undertaking as determined reasonably
by the Committee and set forth in a notice given to the Optionee and Company,
any such determination to be final and binding on all parties.


(b)           Any unexercised Options that have been awarded to the Optionee
shall be terminated if the Committee determines that the Optionee’s employment
has been terminated for Cause, as stated in Section 9.4 of the Plan.


(c)           Optionee acknowledges and agrees that the Restrictive Covenants
(as defined below) are reasonable and necessary for the protection of the
Company’s business interests.  Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it
including equitable relief and the recovery of any damages.


(d)            If any court of competent jurisdiction shall at any time deem any
term of this Agreement or any provision or provisions of any covenant,
undertaking or agreement on the part of the Optionee contained in this Section
5, or incorporated by reference herein, (“Restrictive Covenants”) too lengthy or
too restrictive or the territory too extensive, the other terms and provisions
of Section 5 shall nevertheless stand, the restrictive periods shall be deemed
to be the longest periods permissible by law under the circumstances, the other
restrictive provisions and conditions shall be the most protective to the
Company as may be permissible under law in the circumstances, and the territory
in which activities are restricted shall be deemed to comprise the largest
territory permissible by law under the circumstances.  The court in each case
shall reduce the Restrictive Covenants, time period, territory and/or other
restrictions or provisions to the maximum permissible duration or size or
reasonable restriction.

 
 

--------------------------------------------------------------------------------

 

6.             No Rights as a Shareholder.  Optionee shall have no rights as a
shareholder with respect to any Shares covered by this Agreement until Optionee
becomes the holder of record of such Shares, and Optionee shall not be entitled
to any dividends or distributions or other rights in respect of such Shares for
which the record date is prior to the date on which Optionee shall have
become  the holder of record thereof.


7.             Adjustment in Option Shares; Change of Control.  Optionee shall
be entitled to appropriate adjustments to the number of Option Shares and/or
their Exercise Price, as determined by the Committee in accordance with Section
9.1 of the Plan, in order to preserve the benefits or potential benefits
intended to be made under this Agreement  in the event of any stock dividend,
extraordinary cash dividend, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Shares,  or other corporate event (including mergers or
consolidations).


8.             Exercise.  The exercise of an Option must be by written notice to
the Company at its principal place of business which must state the election to
exercise the Option, the number of shares for which the Option is being
exercised and such other representations and agreements as to the Optionee's
investment intent with respect to such shares as may be required pursuant to
Article VII of the Plan. The written notice must be signed by the Optionee and
must be delivered in person, by certified or registered mail, return receipt
requested, or by confirmed facsimile transmission, to the Chief Financial
Officer or other authorized representative of the Company, prior to the
termination of the Option, accompanied by full payment of the exercise price for
the number of shares being purchased.  The Option Shares to be purchased upon
each exercise of any Option shall be paid for in full at the time of such
exercise, such payment to be made (i) cash, (ii) check, (iii) the tendering, by
either actual delivery or by attestation, of those shares of Stock, having a
Fair Market Value as of the day of exercise equal to the aggregate exercise
price, or (iv) through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable written instructions as
provided in Section 7.3 of the Plan.


9.             Compliance with Laws and Regulations.  The grant and exercise of
the Options, and the Company’s obligation to sell and deliver stock hereunder,
are subject to such approvals by any regulatory or governmental agency as may be
required and shall comply with all relevant provisions of applicable Federal and
state laws, rules and regulations, including, without limita­tion, the
Securities Act of 1933, as amended (the "Securities Act"), the Securities
Exchange Act of 1934, as amended, state securities laws, the rules and
regulations promul­gated thereunder, and the require­ments of any stock exchange
or of any quotation association or organization upon which the Option Shares may
then be listed or quoted, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.  The Company may
imprint any legends on the Option Shares restricting their subsequent sale or
transfer that may be required by state or Federal law.


Unless the Option Shares shall be duly registered under the Securities Act and
registered, qualified or authorized under applicable state securities law, the
Optionee, by accepting these Options, represents and warrants for himself and
any other person or persons properly exercising these Options that any and all
shares purchased hereunder shall be acquired for investment and not with the
intention to sell or distribute such shares and agrees to deliver to the
Company, upon request, a written representation that the shares being purchased
are being acquired for investment and not with a present intention of sale or
with a view to distribution, and a consent that the certificate representing
such shares be endorsed to indicate such representation.  The Company shall not
be liable in the event it is unable to issue or sell shares of Common Stock or
other securities to the Optionee if such issuance or sale would be unlawful, nor
shall the Company be liable if the issuance or sale of shares of Common Stock or
other securities to an Optionee is subsequently invalidated.


So long as is required, in the opinion of the Company’s general counsel, to
avoid adverse tax, legal or accounting consequences to the Company, Optionee may
not exercise an Option through the tendering, by either actual delivery or by
attestation, of whole Shares unless the Committee specifically authorized such a
transaction in the applicable Agreement.


10.           Withholding.    Option shall be required to pay the Company at the
time of exercise of a Nonqualified Option, such amount as the Company deems
necessary to satisfy the Company’s obligation to withhold federal or state
income or other taxes incurred by reason of the exercise or the transfer of
Shares thereupon.  Optionee my satisfy such withholding requirements by having
the Company withhold from the number of Shares otherwise issuable upon exercise
of the Option that number of shares having an aggregate Fair Market Value on the
date of exercise equal to the minimum amount required by law to be withheld  or
such other amount that may not be exceeded in the opinion of the Independent
Auditor, to avoid adverse financial accounting results.


11.           Employment Rights.  Nothing contained in the Plan or in this
Option Agreement shall confer upon the Optionee any right to be employed by, or
to be continued in the employ of, the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any subsidiary by whom
such person may be employed to terminate his employment at any time.


12.           Notice of Disposition.  If these Options shall be incentive stock
options the following shall apply:  Optionee or his estate or legal
representative shall immediately notify the Company in the event of any
disposition of any kind by him of Option Shares acquired pursuant to these
Options.  If the disposition shall be a “disqualifying” disposition within the
meaning of Section 422 of the Code, the Optionee or his estate or legal
representation shall immediately pay any federal, state or local taxes owing by
reason of the exercise or disposition and provide proof of payment to the
Company.

 
 

--------------------------------------------------------------------------------

 

13.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally (including by
courier or overnight carrier), or sent by facsimile transmission, or by
certified or registered first class mail, postage prepaid.  Any such notice
shall be deemed given when so delivered personally; or if sent by facsimile
transmission, when transmitted; or, if mailed, forty-eight (48) hours after the
date of deposit in the mail, as follows:


 
(i)
if to the Company, to Chief Financial Officer, Mediware Information Systems,
Inc., 11711 W. 79th Street, Lenexa, KS 66214, telecopier (913) 307-1166 and



 
(ii)
if to the Optionee, to the address set forth on the first page of this
Agreement.



14.           Interpretation of this Agreement.  Any dispute regarding the
interpretation of this Agreement shall be resolved in accordance with the Plan
and may be submitted by the Optionee or by the Company forthwith to the
Committee for resolution, which shall review such dispute at the time of the
next regular meeting of the Board or such Committee, or earlier at the
Committee’s discretion.  The decision of the Committee, as the case may be, with
regard to such dispute shall be final and binding upon the Company and upon the
Optionee.


15.           Successors and Assigns.  This Agreement shall be binding on all
successors and permitted assigns  as provided in the Plan.


16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Kansas, without giving effect to the
principles of conflicts of law.


17.           Amendments.  No provision of this Agreement shall be modified,
amended, extended or waived except in writing signed by the parties hereto or as
otherwise be permitted or con­templated by the Plan.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and Optionee has executed this Agreement, all as of
the date and year first above written.



 
MEDIWARE INFORMATION SYSTEMS, INC.
         
By:
             
Name:
     
Title:
             
Optionee
             
 
       
Print Name:     Michael Martens

 
 

--------------------------------------------------------------------------------